DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the opening-closing portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the middle of the outer sleeve portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pullen (PGPub 20140246046).
Pullen teaches a cleaning mechanism comprising a base (508, 510) with a sleeve connect portion being provided at the middle (504) of the base.  There is a cleaning cloth (102) connected to the base.  There are protrusions (514) on a surface of the base.  
With regards to claim 4, the base has seepage holes (506).  
With regards to claim 6, the cleaning cloth is a water absorbing material that can be replaced or washed.
With regards to claim 7, there is an insert (106).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pullen (‘046) in view of Yamada (PGPub 20170056933).
Pullen teaches all the essential elements of the claimed invention as stated in claim 1, however fails to teach protrusions are located on a rear surface of the cleaning cloth.  Yamada teaches a floor cleaning sheet (paragraph 0109) with protrusions (2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor cleaning cloth of Pullen with the protrusions as taught by Yamada to increase the friction between the base and the cleaning sheet to allow for less displacement when in use.  
Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pullen (‘046) in view of Burnett (PGPub 20070256267).
Pullen teaches all the essential elements of the claimed invention including that the cleaning cloth further has an outer sleeve portion (figure 1, top surface) on one side facing the base, one surface of the sleeve portion is surroundingly disposed with a plurality of opening-closing portions (208) covering the outer sleeve portion to form an accommodating portion (118) and the base is inserted into the accommodating portion (figure 1) from a gap adjacent to the opening-closing portions.  Pullen however fails to teach that he opening-closing portions extend from a position adjacent to a periphery of the outer sleeve portion toward a middle portion of the outer sleeve portion.  Burnett teaches a 
				Relevant Prior Art
USPN 5012544 and USPN 7428768 are prior art that reads on the limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/               Primary Examiner, Art Unit 3723